GLADNEY, Judge.
This suit is a companion suit to that of McDonald v. Alvey, La.App., 84 So.2d 271. Both suits arise out of the same automobile collision. The instant case represents the claim of O. C. Alvey against the insurer of a 1951 Chevrolet truck owned by O. S. McDonald. All the facts pertinent to a decision herein are fully stated in Me-*276Donald v. Alvey, in which case we found the responsibility for the collision rested entirely with the driver of .the McDonald truck, and it follows, therefore, that plaintiff O. C. Alvey is entitled to have his claim sustained.
Accordingly, the judgment from which appealed is reversed and it is now ordered, adjudged and decreed that there be judgment in favor of O. C. Alvey, and against defendant, General Insurance Corporation, in the sum of $240.12, with legal interest thereon from date of judicial demand. It is further ordered that defendant pay all costs of this suit, including cost of appeal.